DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (CN 106967390).
Yuan is in Chinese. An English translation is provided with this Office Action.
With respect to claims 1-3 and 5-20, Yuan teaches:
Abstract
The invention claims a low temperature organic-inorganic composite phase change heat storage material and preparation method thereof; the preparation method is as follows: dispersing the expanded graphite in the absolute ethyl alcohol solution of emulsifier, ultrasonic, drying, obtaining modified expansion graphite, then the solid block of modified expansion graphite pressed into certain density, soaking in the molten barium hydroxide, finally absorbing eight water barium hydroxide after taking out shaped expanded graphite, cooling to obtain solid-solid low temperature organic-inorganic composite phase change heat storage material. The invention is featured with abundant raw materials of barium hydroxide as the main component, an inorganic compound phase changeable material prepared by shape fixing, heat to completely phase changeable even after there is no liquid leakage, phase change temperature is 75-80 ℃, phase change latent heat is 200-250kJ/kg, cooling is less than 4 ℃, the heat conducting coefficient is 1.992-4.222W/ W/ (K m), thermal cycling 1000 times performance of the material has no obvious change.
	The expanded graphite is the matrix which of course is porous.  The reference teaches non-ionic surfactants such as alkyl phenol polyoxyethylene ether (OP), fatty acid polyoxyethylene ester, or polypropylene glycol ethylene oxide adduct, which have first and second ends.  Phase change materials such as various barium salt hydrates and nucleating agents are taught.  As an intrinsic property of surfactants, the hydrophobic end would have been drawn to the graphite and the hydrophilic end would be drawn to the phase change material.  The composition may include hydrogels.  Amounts and methods are taught as well.  
	Some “picking and choosing” are required to arrive at the presently claimed invention.
	Still, Yuan teaches the composition and method with expanded graphite non-ionic surfactants, phase change materials, and nucleating agents.  The expanded graphite would have been expected to have a pore volume within the broadly claimed range of about 40-95%. Nucleating agents also are expected to fall within the claimed range of greater than 0 and less than about 6.0 wt%.
	It would have been obvious for a composition and method, as taught by Yuan, to have a graphite matrix of expanded graphite and the other limitations presently claimed, as within the teachings of Yuan, because the reference is directed to salt-hydrate based phase change materials for heat (thermal energy) storage.  The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (CN 106967390) as applied to claims 1-3 and 5-20 above, and further in view of Liu (J. Mater. Chem. A, 2016, 4, 18134-18143).
Yuan is discussed above.  
With respect to claim 4, Yuan does not appear to expressly teach the polymers taught.
Liu teaches in the Abstract:

    PNG
    media_image1.png
    223
    530
    media_image1.png
    Greyscale

	It would have been obvious for a composition and method with a graphite matrix of expanded graphite, hydrogel, and the other limitations presently claimed, as taught by Yuan, to have the hydrogel polymers of PAAAM, etc., as taught by Liu, because the references are directed to phase change materials for heat (thermal energy) storage.  Yuan teaches hydrogels in general and Liu teaches that the hydrogels may include those presently claimed.  The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR, 127 S. Ct. at 1739.  Obviousness only requires a reasonable expectation of success.  Droge, 104 USPQ 2d at 1379, 1380; and O’Farrell, 853 F.2d at 904.  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761